

116 HR 5139 IH: Military Justice Transparency Act
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5139IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Jones (for himself and Ms. Escobar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out activities to detect and address racial, ethnic, and gender disparities in the military justice system, and for other purposes.1.Short titleThis Act may be cited as the Military Justice Transparency Act.2.Improvements relating to racial, ethnic, and gender disparities in the military justice system(a)In generalIn addition to the activities required under section 540I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 10 U.S.C. 801 note), the Secretary of Defense shall carry out the activities described in subsection (b) to further detect and address racial, ethnic, and gender disparities in the military justice system.(b)Data recordingBeginning not later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall require each Secretary concerned to—(1)record the race, ethnicity, and gender of the victim and the accused for each investigation of an offense under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) conducted after the date of the enactment of this Act by an Armed Force under the jurisdiction of such Secretary;(2)(A)record the race, ethnicity, and gender of each individual against whom non-judicial punishment is imposed under section 815 of such chapter (article 15 of the Uniform Code of Military Justice) after the date of the enactment of this Act by an Armed Force under the jurisdiction of such Secretary; and(B)set forth such information separately for each type of non-judicial punishment imposed;(3)(A)record the race, ethnicity, and gender of each individual convicted in a court-martial conducted after the date of the enactment of this Act by an Armed Force under the jurisdiction of such Secretary; and(B)set forth such information separately by the type of court-martial, the offense involved, and the case outcome; and(4)publish the data described in subparagraphs (A) through (C) in the annual military justice reports of the Armed Forces under the jurisdiction of such Secretary.(c)BriefingNot later than 30 days after the date on which the annual military justice reports of the Armed Forces for fiscal year 2022 have been submitted to Congress, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the strategy of the Secretary to detect and address racial, ethnic, and gender disparities in the military justice system.(d)Comptroller General reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing—(1)the findings of the Government Accountability Office regarding racial disparities in the military justice system;(2)any steps being taken by the Secretary of Defense to address racial disparities in the military justice system; and(3)the status of implementation by each Secretary concerned of the recommendations set forth in the report of the Government Accountability Office titled Military Justice: DOD and the Coast Guard Need to Improve Their Capabilities to Assess Racial and Gender Disparities (GAO–19–344), dated May 2019.(e)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.